          Case 4:19-cv-00564-LPR-JTR Document 15 Filed 04/12/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

GARY LEWIS BROWN                                                                                     PLAINTIFF
ADC #115152

v.                                     Case No. 4:19-cv-00564-LPR-JTR

DEPUTY PARKER, Pulaski County Jail,                                                             DEFENDANTS
SERGEANT CARDER, Pulaski County Jail,
LIEUTENANT BRAWLEY, Pulaski County Jail,
SHERIFF ERIC HIGGINS, Pulaski County Jail,
SERGEANT D. MUSADDIQ, Pulaski County Jail,
MAJOR M. BRIGGS, Pulaski County Jail



                                                      ORDER

          The Court has received and reviewed a Partial Recommended Disposition from United

States Magistrate Judge J. Thomas Ray. (Doc. 13). Plaintiff Gary Lewis Brown has not filed any

objections, and the time to do so has now passed. After careful review of the Partial Recommended

Disposition and the record, the Court concludes that the Partial Recommended Disposition should

be, and hereby is, approved and adopted as this Court’s findings in its entirety.

          IT IS THEREFORE ORDERED that:

      1. Plaintiff Gary Lewis Brown may PROCEED with his excessive force claim against Deputy

          Parker and Sergeant Carder. The Clerk is directed to prepare Summonses for those

          Defendants. The United States Marshal is directed to serve the Summonses, Complaint,

          Amended Complaint and Second Amended Complaint (Docs. 2, 4, 6), and this Order, on

          the aforementioned Defendants at the Pulaski County Detention Facility, without

          prepayment of fees and costs or security therefore.1


1
    If any Defendant is no longer employed by Pulaski County, the individual responding to service must file a sealed
    statement providing the unserved Defendant’s last known private mailing address.
  Case 4:19-cv-00564-LPR-JTR Document 15 Filed 04/12/21 Page 2 of 2




2. The claims against Lieutenant Brawley, Sergeant D. Musaddiq, Major M. Briggs, and

   Sheriff Eric Higgins are DISMISSED without prejudice.           Pursuant to 28 U.S.C. §

   1915(a)(3), the Court certifies that an in forma pauperis appeal of this Order would not be

   taken in good faith.

   IT IS SO ORDERED this 12th day of April 2021.



                                                ________________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT JUDGE




                                            2
